Citation Nr: 1146746	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial disability rating for service-connected left ear hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for right ear hearing loss, and granted his claim for left ear hearing loss at a 0 percent (noncompensable) disability rating.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in New, York, New York. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

At the time of his August 2011 hearing, the Veteran directly submitted to the Board additional evidence regarding his claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran does not currently experience right ear hearing loss, as the disability is defined under 38 C.F.R. § 3.385 for VA purposes.

2.  The Veteran has had Level I hearing loss in the left ear for the appeal period.


CONCLUSION OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an initial compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in July 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his initial claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The left ear hearing loss rating claim currently on appeal stems from an initial rating assignment, and is not an original increased rating claim.  Therefore, additional section 5103(a) notice, in particular the notice for increased ratings described in the recent United States Court of Appeals for Veterans Claims (Court) case of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) case that vacated the Court's previous decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), is simply not required here.

Furthermore, the July 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the November 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

Furthermore, in regards to the Veteran's claim for a higher initial rating for left ear hearing loss, the Veteran is challenging the initial rating assigned to his left ear hearing loss following the grant of service connection, which was awarded in an November 2008 rating decision.  As stated by the Court, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess at 491.  Thereafter, once a notice of disagreement (NOD) has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Dingess, 19 Vet. App. at 490.  The Dingess holding was further clarified by a decision recently issued by the Court in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the Court held that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  

Regarding the downstream notice elements of the initial rating for left ear hearing loss currently on appeal, this notice was provided in the July 2010 SOC.  Specifically, this document provided the Veteran with a summary of the pertinent evidence as to his left ear hearing loss claim, a citation to the pertinent laws and regulations governing a higher initial rating for his left ear hearing loss, and a summary of the reasons and bases for the AOJ's decision to deny a higher initial rating for left ear hearing loss.  Further, the Veteran and his representative have shown that they are aware of the necessary elements to demonstrate an increased rating for left ear hearing loss.  See the August 2011 statement of the Veteran's representative, the evidence submitted by the Veteran in August 2011, and the August 2011 Board hearing transcript, generally.  Therefore, the Veteran is clearly aware of the elements of an increased rating for his left ear hearing loss and has been provided ample opportunity to submit evidence to support his contentions.  In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice to the Veteran.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, and two VA medical examinations regarding the nature, etiology, and severity of his hearing loss.  The Veteran has submitted personal statements, hearing testimony, private medical evidence, and VA medical treatment records.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board observes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  However, the Board notes that relevant records have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  In this regard, the Board notes that the Veteran asserted receiving relevant VA medical treatment after service.  However, as related in greater detail below, the Veteran's claims are being denied because he does not currently experience a right ear hearing loss disability as required for a claim for service connection, and because the Veteran's current left ear hearing loss is not severe enough to merit a compensable rating.  In fact, the August 2008 and June 2010 VA audiometric examinations both conceded that all current hearing loss shown at the time of the examinations was due to his military service-related noise exposure.  As such, further records of a history of treatment would not show either a current right ear hearing loss disability for VA purposes, nor would it show that his service-connected left ear hearing loss is worse than found by the current examiners.  As such, pursuit of these records is simply not relevant to the Veteran's claim.  Therefore, the AOJ has obtained all available relevant records from the Veteran's military service and fully complied with the duty to obtain relevant records.

Regarding the claim for service connection for right ear hearing loss, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the August 2008 and June 2010 VA audiometric examinations were both provided by audiologists, or relevant specialists, who reviewed the Veteran's claim for right ear hearing loss in accordance with the relevant provisions of 38 C.F.R. § 3.385.  Furthermore, the VA medical examiners reviewed the Veteran's history of presumed in-service exposure to noise, and his history of treatment and relevant complaints.  Furthermore, the Board notes that the June 2010 examination was provided within three months of the Veteran's reported increased hearing loss, as noted in a VA medical treatment record submitted by the Veteran.  See the June 2010 VA medical treatment record indicating some increased hearing loss during 2009 and 2010.  As such, the VA audiometric examinations satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary regarding the Veteran's claim for right ear hearing loss.  38 U.S.C.A. § 5103.

In regards to the Veteran's request for a compensable initial rating for his left ear hearing loss, the Board notes that a VA medical examination for initial rating purposes must also be adequate and must include a "full description of the effects of disability upon the person's ordinary activity."  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (citing 38 C.F.R. § 4.10); see also 38 C.F.R. § 4.2.  The VA medical examinations of August 2008 and June 2010 both reviewed the Veteran's history of hearing loss in accordance with the relevant rating criteria, and also the relevant general history.  The June 2010 VA audiometric examination also provided a review of the effects of the Veteran's hearing loss beyond the specific rating criteria for rating left ear hearing loss, such that the Veteran has been provided with an adequate examination to rate his service-connected left ear hearing loss.  Furthermore, the Board notes that the Veteran was provided with an additional opportunity to describe the effects of his left ear hearing loss at the August 2011 Board hearing, and invited to do so by the presiding Board member.  See the hearing transcript pges. 5-6.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the VA medical examinations provided to the Veteran have satisfied the obligation of the VA to provide a medical opinion that is adequate for rating purposes, and the Veteran has been provided ample assistance and opportunity to support his claims.  Therefore, no further action remains necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Right Ear Hearing Loss

The Veteran has argued that he currently experiences right ear hearing loss due to his military service.  

The first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of right ear hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran has been provided with two VA audiometric examinations which measured the Veteran's right ear hearing loss in regards to the standards provided in 38 C.F.R. § 3.385.  The August 2008 VA audiometric examination revealed the following results:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
15
10
20
20

In addition, the Veteran's Maryland CNC score for the right ear was rated at 100 percent.  With no frequencies above 25 decibels for the right ear, and with Maryland CNC scores at above 100 percent for the right ear, the Board concludes that the August 2008 VA audiometric examination did not show a hearing loss disability for the right ear as that is defined by 38 C.F.R. § 3.385.  

The Veteran was provided with a second VA audiometric examination in June 2010, which is the most recent examination of record to measure the Veteran's hearing in regards to the standards provided in 38 C.F.R. § 3.385, which revealed the following results:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
25
15
20
30

In addition, the Veteran's Maryland CNC score for the right ear was rated at 98 percent.  With no frequencies above 25 decibels for the right ear, and with Maryland CNC scores at above 94 percent for the right ear, the Board concludes that, although there is a slight increase in certain levels of hearing loss, the June 2010 VA audiometric examination also shows that the Veteran does not currently experience a hearing loss disability in the right ear as is required by 38 C.F.R. § 3.385.  

As indicated above, the Veteran has indicated that he believes that he experiences hearing loss due to his military service.  See the Veteran's June 2008 claim, February 2009 notice of disagreement (NOD).  The Veteran is competent to relate the symptomatology of his right ear hearing loss; however, there is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to state that he experiences hearing loss within the parameters provided for in 38 C.F.R. § 3.385.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  Diagnosing hearing loss for VA purposes requires medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to the specific levels of his right ear hearing loss are of little or no probative value.  

Furthermore, the Veteran's VA medical treatment records from October, November, and December 2007, June 2008, and September 2010, do show ongoing treatment for hearing loss; however none of these records show hearing loss as defined for VA purposes.  Finally, the Board notes that the Veteran's February 2009 NOD, August 2011 Veteran's representative's statement, and the September 2010 VA medical treatment record all indicate that the Veteran's hearing loss had increased.  However, none of this evidence contradicts the specific findings of the June 2010 VA audiometric examination, or shows current right ear hearing loss as defined under 38 C.F.R. § 3.385.  Therefore, the evidence of record simply does not establish a current right ear hearing loss disability as required for service connection for such a disability.

Therefore, without competent evidence of current right ear hearing loss as defined by 38 C.F.R. § 3.385, service connection cannot be granted for right ear hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Without the requisite element of current right ear hearing loss as that is defined under 38 C.F.R. § 3.385, there is no basis for further analysis of the in-service incident or nexus requirements.  See Shedden, at 1167.  Nor is there any basis to analyze the Veteran's chronic symptoms or continuity of symptomatology without current right ear hearing loss.  38 C.F.R. § 3.303(b); Savage, at 494-97.  Likewise, since there is no objective indication of right ear hearing loss within one year after service, the Veteran is not entitled to application of the presumptive provisions for right ear hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for right ear hearing loss, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for left ear hearing loss, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (in this case in this case June 26, 2008) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his disabilities have been more severe than at others.  Id. at 126.

Evaluations of unilateral hearing loss range from noncompensable to 10 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.

The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R § 3.383.  38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having worse hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

Analysis- Higher Initial Disability Rating for Left Ear Hearing Loss

Service connection was granted for the Veteran's left ear hearing loss and assigned a 0 percent (i.e., noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 in November 2008, with an effective date of June 26, 2008 (the date of the Veteran's initial claim for service connection for hearing loss).  The Veteran currently seeks a higher initial rating for his left ear hearing loss.

The Veteran was provided with a VA audiometric examination in August 2008.  At that time, the Veteran's puretone thresholds for the left ear, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
LEFT

15
20
35
45

The average puretone threshold was 28.75 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Board notes that this test does not show puretone thresholds of 55 or greater at each of the specified frequencies, nor did this examination show a threshold of 30 or below at 1000 Hertz, and of 70 or above at 2000 Hertz for his left ear, such that application of 38 C.F.R. § 4.86(a) or (b) is not appropriate.  

Applying the results from the June 2008 examination to Table VI yields a Roman numeral value of I for the left ear.  Under 38 C.F.R. § 4.85(f), when one ear is service connected, the non-service-connected ear is given a Roman Numeral of I.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as noncompensable.  

The Veteran was provided with a second VA audiological examination in June 2010.  At that time, the Veteran's puretone thresholds for the left ear, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
LEFT

25
25
45
55

The average puretone threshold was 37.5 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Again, this test does not show findings which would allow for the application of 38 C.F.R. § 4.86(a) or (b).  Applying the results from the June 2010 examination to Table VI again yields a Roman numeral value of I for the left ear.  

Applying 38 C.F.R. § 4.85(f), the Veteran's non-service-connected ear is given a Roman Numeral of I.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss was properly evaluated as noncompensable.

As the Veteran is only service-connected for his left ear hearing loss, the Board must consider whether 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383 for paired organs apply to his hearing loss disability.  Under 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3), compensation is payable for the combined service connected disabilities for the ears, as if both conditions were service-connected, if there is:  hearing impairment that is compensable to a degree of 10 percent or more for the service-connected ear and hearing impairment that meets 38 C.F.R. § 3.385 for the non-service connected ear.  As such, for the VA to consider the Veteran's hearing loss in both ears when awarding service connection, the Veteran's service-connected ear must allow for a disability rating of 10 percent or more under direct application of 38 C.F.R. § 4.85.  Applying the results of the August 2008 and June 2010 VA audiometric examinations to 38 C.F.R. §§ 4.85, the left ear hearing loss is rated as noncompensable, clearly less than 10 percent.  Therefore, the provisions of 38 C.F.R. § 3.383 do not apply and the Veteran's nonservice-connected left ear hearing loss may not be considered when rating the Veteran's claim.  Therefore, the medical evidence for the appeal period shows that the Veteran's left ear hearing loss is properly rated as noncompensable for the appeal period under Diagnostic Code 6100.  38 C.F.R. § 4.85.  As such, an increased initial rating for the Veteran's left ear hearing loss is inappropriate at this time.

The Veteran has also presented competent and credible complaints regarding his left ear hearing loss, indicating that he needs to use a hearing aid.  See the hearing transcript pg. 6.  Further, the Veteran's VA medical treatment records show a consistent history of hearing loss issues, and the Board acknowledges that the Veteran asserted that his left ear hearing loss had worsened over the course of his claim.  See the Veteran's February 2009 NOD, August 2011 Veteran's representative's statement, and the September 2010 VA medical treatment record.  This is borne out by the June 2010 VA audiometric examination, which showed slightly worse left ear hearing loss from the time of the August 2008 VA audiometric examination.  However, none of this evidence showed that the Veteran's left ear hearing loss was worse than that found by the June 2010 VA audiometric examination.  Defective hearing for VA purposes is based on a mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Consequently, the Veteran's various difficulties with hearing loss do not show that his left ear hearing loss disability warrants a compensable disability rating under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

In conclusion, the preponderance of the evidence is against a compensable disability rating higher for the Veteran's left ear hearing loss.  38 C.F.R. § 4.3.  The Board adds that it does not find that the Veteran's service-connected hearing loss should be increased for any other separate period based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 125-26.


Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted when assigning a disability rating.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008) (Thun).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

As indicated previously, the Veteran has also presented competent and credible complaints regarding difficulty hearing in certain circumstances, such as needing to use a hearing aid.  See the hearing transcript pg. 6.  However, the June 2010 VA audiometric examination also noted that the Veteran's left ear hearing loss had no significant effects on his employment or daily living.  Under Thun, the Board finds that this is not an adequate reason to refer the Veteran's claim to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this regard, the Veteran has only described the effects of his service-connected left ear hearing loss, which is specifically contemplated under the relevant Diagnostic Code, such that the Veteran's left ear hearing loss clearly does not present an exceptional disability picture such that the available schedular evaluations for his left ear hearing loss disability are inadequate.  Furthermore, no evidence has been presented, such as records to indicate missed work, reduced hours, etc., to show that the Veteran's hearing loss interferes, or has interfered, directly with the Veteran's employment such that an extraschedular rating would be appropriate.  In fact, the Veteran has not presented any evidence of interference with his employment or exceptional or unusual circumstances regarding the Veteran's hearing loss, such as frequent hospitalization, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  Indeed, to the contrary, the Veteran's evaluation and treatment has been entirely on an outpatient basis, not as an inpatient.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, without evidence to satisfy the third requirement of Thun, showing marked interference with employment or frequent periods of hospitalization, a referral to the Compensation and Pension service for extra-schedular evaluation is not warranted.


ORDER

Service connection for right ear hearing loss is denied.  

An initial compensable rating for left ear hearing loss is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


